                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-90-FDW

KAYIE SHAUNE WRIGHT,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
KENNETH E. LASSITER, et al.,              )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 28), informing the Court that it has been unable to procure

a waiver of service of process for Defendant “FNU Hudson.”

       NC DPS has provided this Defendant’s full name as Timothy Charles Hodgson as well

as his last known address. The Clerk of Court is directed to notify the U.S. Marshal that Defendant

Hodgson needs to be served with the summons and Amended Complaint in accordance with Rule

4 the Federal Rules of Civil Procedure. If Defendant Hodgson cannot be served at the addresses

provided by the NC DPS, the U.S. Marshal shall be responsible for locating his home addresses

so that he may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under §

1915(d), “[t]he officers of the court shall issue and serve all process, and perform all duties in such

cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service be

made by a United States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma pauperis under 28

U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain service on Defendant Hodgson, the

U.S. Marshal shall inform the Court of the reasonable attempts to obtain service. The U.S. Marshal

                                                  1
              shall not disclose Defendant’s home address to the pro se incarcerated Plaintiff and shall file any

              document containing such addresses under seal.

                       IT IS THEREFORE ORDERED that:

                       (1)   The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                             Defendant Hodgson. If the U.S. Marshal is unable to obtain service on Defendant

                             Hodgson, the U.S. Marshal shall inform the Court of the reasonable attempts to

                             obtain service.

                       (2)   The Clerk is respectfully instructed to substitute Timothy Charles Hodgson for

                             “FNU Hudson” as a party.

                       (2)   The Clerk is respectfully instructed to mail a copy of the Amended Complaint,

                             (Doc. No. 13), the Sealed Notice containing Defendant’s last known addresses,

                             (Doc. No. 28), and this Order to the U.S. Marshal.

Signed: October 29, 2018




                                                               2
